          Case 1:16-cr-00396-GHW Document 732 Filed 12/14/20 Page 1 of 2
                                                                   USDC SDNY
                                                                   DOCUMENT
                                                                   ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                       DOC #: _________________
SOUTHERN DISTRICT OF NEW YORK                                      DATE FILED: 12/14/2020
 ------------------------------------------------------------- X
                                                               :
 UNITED STATES,                                                :
                                                               :
                                                               :
                                                               :
                              -v-                              :     1:16-cr-396-GHW-4
                                                               :
                                                               :            ORDER
 JEFFREY CHILDS,                                               :
                                                               :
                                            Defendant. :
                                                               :
 ------------------------------------------------------------- X

GREGORY H. WOODS, United States District Judge:

         On May 18, 2020, the Court issued an order denying a request that the Court order his

compassionate release to home confinement pursuant to 18 U.S.C. § 3582(c). Dkt. No. 709. Since

the date of that order, the Court has received correspondence from Mr. Childs, Dkt. No. 714, and a

December 8, 2020 email from Mr. Childs’ wife, requesting again that the Court grant him

compassionate release under the statute.

         The Court has reviewed the additional correspondence submitted on Mr. Childs’ behalf.

While the Court is empathetic to the conditions that Mr. Childs is experiencing as a result of the

impact of COVID-19, the Court has not been presented with sufficient information to justify

modifying the conclusion of its prior order denying the requested relief.

         Separately, the Court has received from Mr. Childs a document that is styled as a “Motion

for Corrected Judgment.” Dkt. No. 710. While framed as a motion to correct the judgment, the

Court understands that Mr. Childs is asking for the Court to give him credit toward his federal

sentence for time that he asserts he served in state prison after the completion of an undischarged

state sentence. The Bureau of Prisons (the “BOP”), not the Court, has the authority to calculate the
           Case 1:16-cr-00396-GHW Document 732 Filed 12/14/20 Page 2 of 2



time of a prisoner’s sentence. See 18 U.S.C. § 3585; United States v. Wilson, 503 U.S. 329, 112 S.Ct.

1351 (1992). The Court denies Mr. Childs’ request to amend the judgment. Any issues related to

the calculation of Mr. Childs’ time served should be directed to the BOP.

        The Court certifies, pursuant to 28 U.S.C. § 1915(a)(3), that any appeal from this order would

not be taken in good faith, and therefore IFP status is denied for the purpose of an appeal. See

Coppedge v. United States, 369 U.S. 438, 444-45 (1962).

        The Clerk of Court is directed to mail this order, together with the Court’s May 18, 2020

order at Dkt. No. 705, to Mr. Childs using the return address provided by Mr. Childs in the letter

filed at Dkt. No. 714. The Clerk of Court is also directed to terminate the motion pending at Dkt.

No. 710.

        SO ORDERED.

Dated: December 13, 2020
                                                        __________________________________
                                                                  GREGORY H. WOODS
                                                                 United States District Judge




                                                    2
